Case 1:19-cv-00199-SEB-DML Document 12 Filed 03/11/19 Page 1 of 4 PageID #: 27



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

ROBERT E. HOUCK,                              )
                                              )
                           Plaintiff,         )
                                              )
                      v.                      )     No. 1:19-cv-00199-SEB-DML
                                              )
PROFESSIONAL CREDIT SERVICE,                  )
                                              )
                                              )
                           Defendant.         )

                   Order Setting Initial Pretrial Conference

This case is assigned for an initial pretrial conference on April 9, 2019, at 10:00

a.m. (Eastern Time), before United States Magistrate Judge Debra McVicker

Lynch. The conference will be conducted by telephone. The court will contact

counsel by separate email through the court’s electronic filing system with the call-

in information to be used to participate in the conference.

       Read this entire order carefully; it sets out the court’s
       expectations for the conference.

Who must attend the initial pretrial conference (“IPTC”)

   •   Represented parties must attend the IPTC by counsel.

   •   Counsel who attend the IPTC must have thorough knowledge of the case,
       must have an appearance on file, and must be registered for CM/ECF.

   •   Clients are not required (but are permitted) to attend this conference.


Rule 26(f) conference
Case 1:19-cv-00199-SEB-DML Document 12 Filed 03/11/19 Page 2 of 4 PageID #: 28



   •   An IPTC is not a substitute for the conference required by Fed. R. Civ. P.
       26(f). In addition to and in advance of their submission of a proposed case
       management plan (see below), counsel must confer and plan for discovery as
       required by Fed. R. Civ. P. 26(f)(2) and (3).

   •   The court will not require adherence to the conference timing provisions of
       Fed. R. Civ. P. 26(f)(1), so long as the conference is completed in addition to
       and in advance of submission of the proposed case management plan.

   •   Submission of a written report of the Rule 26(f) conference, as provided by
       section (f)(2), is not required, but counsel should expect to provide an oral
       report at the IPTC.

   •   Because this case has been brought as a class action, the parties must discuss
       during their conference and in preparation of the case management plan (1) a
       deadline for filing the class certification motion; (2) whether the motion for
       class certification is likely to be opposed; (3) a briefing schedule for the class
       certification motion; (4) the scope of discovery, if any, necessary for completion
       of class certification briefing and consideration of the motion by the court; (5)
       if expert opinion will be offered on the class certification issues, deadlines for
       service of the parties’ expert disclosures and their relationship to the briefing
       schedule; and (6) deadlines for discovery on class certification issues,
       including expert discovery. In all events, however, the district court will
       decide the appropriate juncture in the case for determination of the class
       certification motion, consistent with Fed.R.Civ.P. 23(c).

Proposed case management plan (“CMP”)

   •   No fewer than seven days before the IPTC, counsel must file a proposed
       CMP.

   •   The general format for the CMP is provided by the court’s uniform CMP,
       which can be found on the court’s website, www.insd.uscourts.gov.

   •   The court encourages counsel to consider whether there are good reasons to
       depart from particular provisions of the uniform CMP and to frame a CMP
       appropriate for the case at hand.




                                            2
Case 1:19-cv-00199-SEB-DML Document 12 Filed 03/11/19 Page 3 of 4 PageID #: 29



   •   The parties should include in the proposed CMP the deadlines referenced
       above for resolution of the Rule 23 issues presented.

   •   With regard to the discovery of electronically-stored information (“ESI”),
       every CMP must include, at a minimum, (1) a statement of the format in
       which ESI will be produced (including whether the production will include
       metadata), (2) a description of any other ESI issues the parties believe may
       be relevant to discovery in the case, and (3) a claw back provision.

Other matters for counsel to address with specificity at the IPTC

   •   All factual and legal matters pertinent to claims, defenses, and damages

   •   The nature and scope of discovery, including any particular issues counsel
       anticipate

   •   Settlement, including identification of discovery necessary for parties to
       evaluate the case for settlement purposes

   •   When a substantial volume of ESI is expected, detailed consideration of
       related issues, including types, sources, preservation, accessibility, plan for
       collection, search protocol, management software, costs, and sequencing

   •   Whether and how many expert witnesses will likely be used

   •   The need for a stipulated protective order

       So ORDERED.
       Date: 3/11/2019               ____________________________________
                                        Debra McVicker Lynch
                                        United States Magistrate Judge
                                        Southern District of Indiana




                                           3
Case 1:19-cv-00199-SEB-DML Document 12 Filed 03/11/19 Page 4 of 4 PageID #: 30




Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system




                                        4
